Title: To Thomas Jefferson from Thomas Munroe, 21 June 1805
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Friday 21t June 1805
                  
                  T. Munroe presents his best respects to the President & has the honor of sending a Memdm. of the lengths and cost of the new road north & east of the Treasury—. T.M. thinking it had cost nearly a third more than it ought to have cost had some conversation with the Overseer on the subject—he said he had laboured under several disadvantages, and mentioned, the digging up the gravel from the old road, and some other delays and difficulties at the gravel pit, which had caved in upon them unexpectedly, and covered with dirt large quantities of dug gravel; and he observed that the experience he had gained in making this piece of road would enable him, he was sure, to do more work for $100 less, and that he would be willing to enter into a Contract to do so, if there was any more such road to make—. T.M. has other reasons for believing that the present is not a fair or correct criterion by which the cost of making such road ought to be estimated, but that from a third to a fourth less would be nearer to the price at which it might be done.—
               